KLEINFELD, J.,
concurring:
I concur.
As I explained in my dissent to the earlier opinion now withdrawn, see Vera-Valera v. INS, 123 F.3d 1302, 1304-06 (9th Cir.1997), I would not reach the issue of imputed opinion, because in my reading, the record establishes that Mr. Vera-Valera had an actual political opinion for which he was persecuted by Shining Path. He testified that he had “more capitalist views” than Shining Path did, and that the people in Shining Path “were opposed” to his capitalist views. They called him a “capitalist bureaucrat,” thereby correctly characterizing his politics and his day job. Shining Path told him that they were going to “cut off your ideas.” In the context of this death threat, the word “ideas” refers to Mr. Vera-Valera’s actual political opinion.